


Exhibit 10.6


Fidelity National Financial, Inc.


Notice of Restricted Stock Grant
You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of Fidelity National Financial, Inc. (the
“Company”), par value $0.0001 per share (the “Shares”), pursuant to the Fidelity
National Financial, Inc. (f/k/a Fidelity National Title Group, Inc.) Amended and
Restated 2005 Omnibus Incentive Plan (the “Plan”):
Name of Grantee:                        [Name]
Number of Shares of Restricted Stock Granted:            [xxx]
Effective Date of Grant:                        October 28, 2011
Vesting and Period of Restriction:                See Exhibit A
By your signature and the signature of the Company's representative below, you
and the Company agree and acknowledge that this grant of Restricted Stock is
granted under and governed by the terms and conditions of the Plan and the
attached Restricted Stock Award Agreement, which are incorporated herein by
reference, and that you have been provided with a copy of the Plan and
Restricted Stock Agreement.




Grantee:
 
Fidelity National Financial, Inc.
 
 
By:
(Name
 
Name:
 
 
Title:
Date
 
 
Address:
 
 
 
 
 
 
 
 



















































--------------------------------------------------------------------------------




Fidelity National Financial, Inc.
Amended and Restated 2005 Omnibus Incentive Plan


Restricted Stock Award Agreement


Section 1.
GRANT OF RESTRICTED STOCK



(a) Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), the Company grants to the Grantee on the Effective Date of Grant
the Shares of Restricted Stock (the “Restricted Stock”) set forth in the Notice
of Restricted Stock Grant.


(b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice of Restricted Stock Grant or this Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.


Section 2.
FORFEITURE AND TRANSFER RESTRICTIONS



(a) Forfeiture.
(i)If the Grantee's employment is terminated for any reason other than death,
Disability (as defined below), termination by the Company and its Subsidiaries
without Cause (as defined below) or termination by the Grantee with Good Reason
(as defined below), the Grantee shall, for no consideration, forfeit to the
Company the Shares of Restricted Stock to the extent such Shares are subject to
a Period of Restriction at the time of such termination.


(ii)Unless otherwise provided for in Grantee's employment agreement with the
Company or a Subsidiary thereof (if any), if (A) the Grantee's employment is
terminated due to the Grantee's death or Disability, and (B) the Performance
Restriction (as defined in Exhibit A) has been satisfied as of the date of the
Grantee's termination of employment, then a portion of the Shares which on the
date of termination of employment remain subject to a Time-Based Restriction (as
defined in Exhibit A) shall vest and become free of the forfeiture and transfer
restrictions contained in the Agreement (except as otherwise provided in Section
2(b) of this Agreement). The portion which shall vest shall be determined by the
following formula (rounded to the nearest whole Share):
(A x B) - C, where
A = the total number of Shares granted under this Agreement,
B = the number of completed months to the date of termination of employment
since the Effective Date of Grant divided by 36, and
C = the number of Shares granted under this Agreement which vested on or prior
to the date of termination of employment.
If the Performance Restriction has not been satisfied as of the date of the
Grantee's termination of employment due to the Grantee's death or Disability,
then all of the Shares shall be forfeited to the Company, for no consideration.
(iii)Unless otherwise provided for in Grantee's employment agreement with the
Company or a Subsidiary thereof (if any), if the Grantee's employment is
terminated by the Company and it Subsidiaries without Cause, or by the Grantee
with Good Reason, (A) the Time-Based Restrictions shall be deemed to have been
satisfied as of the date of termination of employment, and (B) all Shares shall
continue to be subject to the Performance Restriction. Upon a lapse of a Period
of Restriction (including a lapse upon a Change of Control), all Shares shall
vest and become free of forfeiture and transfer restrictions contained in this
Agreement (except as otherwise provided in Section 2(b) of this Agreement) on
the date of employment termination.


(iv)The term “Cause” shall have the meaning ascribed to such term in the
Grantee's employment agreement with the Company or any Subsidiary. If the
Grantee's employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Cause” shall mean (A) the willful engaging by the Grantee
in misconduct that is demonstrably injurious to the Company or any Subsidiary
(monetarily or otherwise), (B) the Grantee's conviction of, or pleading guilty
or nolo contendere to, a felony, or (C) the Grantee's violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Grantee is subject.


(v)The term “Disability” shall have the meaning ascribed to such term in the
Grantee's employment agreement with the Company or any Subsidiary. If the
Grantee's employment agreement does not define the term “Disability,” or if the




--------------------------------------------------------------------------------




Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee's entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company's employees participate.


(vi)“Good Reason” termination shall apply only if the Grantee has an employment
agreement with the Company or any Subsidiary and shall have the meaning ascribed
to that term in such employment agreement.


(vii)If the Performance Restriction is not satisfied, then all Shares shall be
forfeited to the Company, for no consideration.


(b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, to the extent such Shares are subject to
a Period of Restriction. If and when the Grantee is an Officer (as defined in
Rule 16a-1(f) of the Exchange Act) or holds the title of President - Eastern
Operations, President - Western Operations, President - Agency Operations, or
Chief Legal Officer, during the six (6) month period which begins the first day
following the date a Period of Restriction lapses, (50%) of the Shares to which
the Period of Restrictions has lapsed on such date may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of; provided however that this sentence shall not prohibit the Grantee
from exchanging or otherwise disposing of Shares in connection with a Change of
Control or other transaction in which Shares held by other Company shareholders
are required to be exchanged or otherwise disposed.


(c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Section 6(a) hereof, upon lapse of the
Period of Restriction, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions other than the six (6) month holding period
following the Period of Restriction as provided in Section 2(b) of this
Agreement otherwise imposed by this Agreement. Upon the occurrence of a Change
in Control, unless otherwise specifically prohibited under applicable laws, or
by the rules and regulations of any governing governmental agencies or national
securities exchanges, any Period of Restriction or other restriction imposed on
the Restricted Stock that has not previously been forfeited shall lapse.


Section 3.
STOCK CERTIFICATES

As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee's name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
Section 4.
SHAREHOLDER RIGHTS

Except for the transfer and dividend restrictions, and subject to such other
restrictions, if any, as determined by the Committee, the Grantee shall have all
other rights of a holder of Shares, including the right to vote (or to execute
proxies for voting) such Shares. Unless otherwise determined by the Committee,
if all or part of a dividend in respect of the Restricted Stock is paid in
Shares or any other security issued by the Company, such Shares or other
securities shall be held by the Company subject to the same restrictions as the
Restricted Stock in respect of which the dividend was paid.
Section 5.
DIVIDENDS



(a) Any dividends paid with respect to Shares which remain subject to a Period
of Restriction shall not be paid to the Grantee but shall be held by the
Company.


(b) Such held dividends shall be subject to the same Period of Restriction as
the Shares to which they relate.


(c) Any dividends held pursuant to this Section 5 which are attributable to
Shares which vest pursuant to this Agreement shall be paid to the Grantee within
30 days of the applicable vesting date.


(d) Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.










--------------------------------------------------------------------------------




Section 6.
MISCELLANEOUS PROVISIONS



(a) Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Grantee's FICA obligations) required by law to be withheld
with respect to this Award. The Committee may condition the delivery of Shares
upon the Grantee's satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including payroll taxes) that could be imposed on the transaction,
and, to the extent the Committee so permits, amounts in excess of the minimum
statutory withholding to the extent it would not result in additional accounting
expense. Such election shall be irrevocable, made in writing, signed by the
Grantee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.


(b) Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee's acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.


(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.


(d) Choice of Law. This Agreement and the Notice of Restricted Stock Grant shall
be governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Restricted Stock Grant
to be governed by or construed in accordance with the substantive law of another
jurisdiction.


(e) Arbitration. Subject to, and in accordance with the provisions of Article 3
of the Plan, any dispute or claim arising out of or relating to the Plan, this
Agreement or the Notice of Restricted Stock Grant shall be settled by binding
arbitration before a single arbitrator in Jacksonville, Florida and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator shall decide any issues submitted in accordance with
the provisions and commercial purposes of the Plan, this Agreement and the
Notice of Restricted Stock Grant, provided that all substantive questions of law
shall be determined in accordance with the state and federal laws applicable in
Florida, without regard to internal principles relating to conflict of laws.


(f) Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


(g) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(h) References to Plan. All references to the Plan shall be deemed references to
the Plan as may be amended from time to time.


(i) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.


















--------------------------------------------------------------------------------




EXHIBIT A
Vesting and Restrictions


This grant is subject to both a Performance Restriction and a Time-Based
Restriction, as described below (collectively, the “Period of Restriction”).


Performance Restriction


In order for the Restricted Stock to vest, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) must determine that the
Company has achieved 6% or greater Title Operating Margin (as defined below) in
at least two calendar quarters of any of the next five calendar quarters
starting October 1, 2011 (the “Performance Restriction”). The five calendar
quarters starting October 1, 2011 and ending December 31, 2012 are referred to
as the “Measurement Period.” “Title Operating Margin” shall mean the Title
Pre-Tax Margin as used for the annual bonus plan. Calculation of Title Operating
Margin will exclude claim loss reserve adjustments (positive or negative) for
prior period loss development, extraordinary events or accounting adjustments,
acquisitions, divestitures, major restructuring charges, and non-budgeted
discontinued operations. The Committee will evaluate whether the Title Operating
Margin has been achieved following the completion of each calendar quarter
during the Measurement Period.


Time-Based Restrictions
Anniversary Date
% of Restricted Stock
First (1st) anniversary of the Effective Date of Grant
33.34
%
Second (2nd) anniversary of the Effective Date of Grant
33.33
%
Third (3rd) anniversary of the Effective Date of Grant
33.33
%



Vesting


If the Performance Restriction has been achieved, the percentage of the
Restricted Stock indicated next to each Anniversary Date shall vest on such
indicated anniversary date (such three year vesting schedule referred to as the
“Time-Based Restrictions”). If the Performance Restriction is not achieved prior
to the expiration of the Measurement Period, none of the Restricted Stock
granted hereunder shall vest and, for no consideration, will be automatically
forfeited to the Company.




